EATTORNEYGENERAI.,
                                 OFTEXAS
                                 AunTxN 11.-l-ExAa
PRICE  DANIEL
ATTORNEYGENERAL
                                   hAay2Bp1950

     Hon. James C. Martin                 OpioBon MO. V-lO64.
     County Attorney
     Nueces County                        Re:   Taxatiw of a sh&p owned by
     Corpus Christi, Texas                      a Louisiana corporation and
                                                listing Corpus C&iisti, Tex-
     Dear Sir:                                  as, a.6 &a home port.

                  Your request    for an opinion reads    in’part   as fot#,awsr




                   ‘“The Lykes Brothers .Ste&mship Company Incor-
            porated is a Loaisiana Corporation,        maintain.ing its
            principal. oM6re and place of bus6nes6 i28New Orleaars,
            Louisiana,   It; principal place of business ia maf~ntaln-             ”
            ed in ‘N.ew O~l,eeans and tb,e main operA,tionS   of’ the Corn-,
            pany are -led        ‘through that office.    The corp,orate
         : records,    SW&, lxwks~, &C i, s,m kept in N~ew~,Orleans,
           land the di?cecttolrs meet jn that cf+y. The Lykes Br@h-                    :,
            ers Steamship CQinpany has a number of steamships
            which Fats gtiployed exc~sbvely       in interstate and for-
            eign commwcre j Ationg the:;e s+Qamships is the S. S.
            Elizabeth Lykes, which was acquired by the Lykes
            BrothwBi SWamship Company an or about. the 14th day
            of March,   1946, In accosdanre with. Federal law, the
            Lykes Bszothers Steamship Company,listed            the S. S.
            Elizabeth Lykes home pert as Corpus Christi, Texas.
            This ship, and other skips of the Lykas Line, have
            picked up cargo a,t Gorpw Ghsisti in connection with
            operations of intwstate and foreign commeyce,            I am
            not certain how many trips the Elizabeth Lykes has
            made to Cozpca~sGhrisbi; but in at least tacP i.trstancaa,
            she lifted GW~D foa: F&-emw$ GErmany,, and for Italy.



                  ‘“It is requested that your office    prepare     aa opin-
           ion in regaad tcpthis matter,“’
                                                                                   .

iSma. James C. h&rtin,    Page 2 (V-1064)



            Section   11 of   A~ttola   VIII G&t&s Taxss   Constitution   reads:
war, $emes C, Wrtin,      Peg4 3 (V-1064)



      By an ancient diction genarally recognized by comity
      end expzessod by the maxim “mobibia sequuntuc por-
      SOXWAml,l  the situ@ of personal propepty of ovcey de-
      ecripticnp howerver    ponderous amd unwieldy aPd W~BPP
      4~4~   actually kept or located, was at the domieQ of the
      owenw and subject to tine jurisdiction      of the ogsne~‘.a
      sovereign; in iegal con&mplation its location changed
      with every chenge of the owner ‘8) dom&ctl, Tblr rule
      expresses a comprehensive       and general rule applLce-
      ble to the taxation of personal property, espec6rlly ir-
      tangible personal property,      Domfcil of the wuet       ia an
      important aad obten a coatrcllie~      tctoz,    It ia prima
      fecle the place of texathm      Hn the absence of stetutee
      to the contrary4 and of aayth&ng to ehow it bee acquir-
      ed an estuel situs elaewhsro the (lenera        rule $0 that
      for puspoaes of taxation lll personal property hes its
      eittis at the domicil of the owlet; unless it has acquir-
      ed a de%irnite Bitus o’l~wlae~a,    or unless other provi-
      sion ia made by stat&e, .s~h property is taxable to the
      ownem %ea   the county, by* o$ tmwntcw otkw taxin@ dio-
      trict ia which the owlrnos Ilives a& We bbr domicil.         Thin




            The coast@ hava gonereUy lb@kdthet thm maxim ‘“mobi&&
84quumtNP psrpoomm m is iwppbicabb      wboe@ the property bes 4c-
quiped an actual situs bane ~~~~~d~6~~~ 0th~ then the domicile of
the owner. The fj@@~eD ~lslo a6 to t)Dlrtexetie~~ of ps~sonel proyr-
tp &a Taxas wes clarnly stet@d innAtttirwoy GQNW~~“S Opinion No.
v-373 es fCllOW~S

             “Tke common lew maxim dl “mobilie sequuntur
      praowm’      (movabliors follow the person), that io, that
      pecsclrarl prowrtp h&s its legal 8Lttaafor taxation puc-
      poses et the place of the owner ‘s domhile,     in the gen-
      eral paI4 in Terra.    AMoragh the ConstlEtation of Texeo
      (Art* VU& Sec. !.I) garovadeo tlaat “all aoperty,   whetb-
      6% owned by p~~sonn or corporations      abrlh be assass-
      cd foe taxeticpn, es& taxes pa&d %atke cou&ty where sit-
      uated,’ it has b@en held by the Seprcme C&t        ob Torae
      XIZF%is proviaicn ia no more than a declaration of the
      common law PN~O ina’thert“sirmce it haad~eBerence to the
      taqiarg power, it eviddantLy mant property where situated
’   ,

        Hon. Barnes C. Martin,   Page 5 (V-1064)



                     ‘“Tlae Legislature    may, in certain instances, give
              to psoperty an artificial     aitus for the purpose of taxa-
              tion; but when the property is physical in character,
              or of a nature that can acquire an actual satus, It must
              under our Constatutton be taxed 18 the county where ac-
              haably situated or located.       The fmdang of the court is
              to the effect that th@se vessels so taxed have an actual
              situs at Port Arthur> in the county of Jefferson,         and
              are not and have never been within waters located with-
              in the territorial   jurisdiction   of the city of Galveston,

                     ““That vessels may acquire an actual situ6 is a
              proposition too well settled to br questioned, and that
              the place of enroblment and registration    16 not control-
              hag, ih the actual satus as elsewhere.   1

                       The case of Ayer and Lord Tie Go. v. Kentucky, 282
U.S. 409 61906). is directly in point on this question. The facts in
        that caie’wiri~that    the takpayk,  an Illinoi; corporation,  had en-
        rolled, in accordawce with the laws of the United States, several
        steamboats and barges at the post of Paducah, Kentucky and that
        the words ““Paducah, KentuckyL” were painted on the stern of the
        steamboats.     Kentucky brought suit to collect property taxes which
        has been assessed against the vessels,      alleging that Paducah was
        their homeport,     The United States Supreme Court held that Ken-
        tricky bad no power to tax the veasehz because there was no finding
        that they had acquired an actual situs in Kentucky and they were
        therefore taxcable at the domici%e (IWmia)      of the owne8, The court
        said (at page 421):

                      ““The general rule has long b44n settled as to
              vessels plying between the ports of different States,
              engaged in the coastwise trade, that the domicit of the
              OWWQ~is ihe situs of a vessel for the purpose of taxa-
              tion, wholly irrespective      of the place of enrollment,
              subject, however, to the exception that where 6 vessel
              engaged in interstate commerce has acquired an actu-
              a1 situs ha a State other than tha place of the drmicil
              cb the otamer, it may 5h4m be taxed because w&Ma the
              jurisdiction   of the taxiang authority. ”

                    And at page 423:
                “As in the c,aee at bar, the owner ef the vessels
        was domiefled En Ill~fnois and the vaaseLa were not em-
        ployed excEu~sive\y in commerce between points ia the
        State of Kentucky, but were engaged in traffic between
        that State and the ports of other States, including zlli-
        nois, ft seeme obvious that, as a question of fact they
        had no permanent &us in the Saate of Kentucky with-
        ,in the rule announced in the Old Dominion Steamship
        casea The right then of, the State 96 Kentucky to tax the
        vessels must sole@ depend upon the &ct that they were
        enrolled at tlae port of Paducah in that State. But, if
        enroQme,nt at that place wa6 wMt&n &he s,tatutes, it is
        wholly immaterial,     since the previouc decisions   to
        iv&h     we have referred   deeirively establish that en-
        rollment is irrehzvant to the question of taxation, be-
        cause the power of taxation ofvc$scIa     depends either
        upon the actual domicil ot the owner or the permanent
        a%%~?et the property within the taxing juripdic,tion. “r

              The que&ton of the sitas of vessels for taxation pur-
poses   was again before, the Supreme Couri in Southern Pactif& Ge.
               222 US, 63 (1911), The Court, atter revieww        a~li
t e re ate cases, reaffigmed
5fT=PT                          the rule of taxation that a vessel is
,taxabie at the domicile od!the owner unle#s the vessel has an actu-
al situs elsewhere.    The Cowt ratd (96 pqc 68):

                 ‘As the place of enrolhnent is taat L# WeIf detsr-
        minativa of the place of taxation, it is obvious that the
        right to select a place to be marked upon the etern as
        A ptace of hail, ox borne ~0~0, doer set confer the arbi-
        trary right upon the owner of salecting      a place for the
        taxation of his vesseI.    To gbve to the statutt   this con-
        struction, said this court in Ayer & L. Tie Ce. v, Kea-
        tucky, cited above, ‘would be rimply k bald that its
        purpoes was to endow the owner with the faculty of ar-
        bitra+tly aelorctlng 6 place boa: the tsxation of his vessel,
        %ad&ancc of 0b.q)Law of dombcbl, and in disregard of
        bhe EDfpIIctple of wsxbal ohs.’
I

    Hon. James C. Martin, Page 7 (V-1064)



          must be that of the domicile of the owner, since that is
          %a situs assinned
                          Y   to tannibles where an actual situs has
          not been acquired elsewhere,     The ancient maxim which
          assigns to tangibles, as well as intangibles, the situs of
          the owner for purposes of taxation, has its foundation
          in the protection which the owner receives   from the gov-
          ernment of his residence; and the exception to the prin-
          ciple is based upon the,theory that if the owner, by his
          own act, gives to such property a permanent location
          elsewhere, the situs of the domicile must yield to the
          actual situs and resulting dominion of another govern-
          ment, ” 3

                  Tha determination     of whethar a vessel or ship has ac-
    quired a tax situs in a State other than that of the owner’s domicile
    is in the first instance a question of fact which can be resolved on-
    ly after a,consideration    of all the circumstances    relating to the
    matter I   You  state  in your  letter   that the Lykes Brothers   Steam-
    ship Company, the owner of the ship, is a Louisiana corporation,
    that it maintains its principal office and place of business in New
    Orleans, Louisiana, and that the ship has made only several calLs
    to the Port of Corpus Christi since the year 1946. Under the au-
    thorities previously cited, although the company has listed Corpus
    Christi as the homeport, tha owner of the ship is domiciled in Lou-
    isiana and the shfp fs taxable in tkat State unless an actual tax situr
    has been estabRshed elsewhere,         In order for the ship involved in
    this question to have acquired an actual tax situs in Nueces County,
    it must have had a more Q% less permanent location, 8s distinguish-
    ed flpom a transient or temporary one, in the county,

                 It is our conclusion, based on the facts given us, that,
    unds~ the autlmritbes cited above@ the SS, Elizabeth Lykes does not
    have an actual tax situs in Nueces County, The ship is therefore
    AOL subject to ad valorem taxation by Nueces County,

                               SUMMARY

                 The situs of itangibLe personal property for the
          purposes of taxation is at the owner’s   domicile unless
          it has acquired an actual tax sihus elsawhere.    Under



    3 For recent cases on this question see Ott v, De Bardeleben Coal
             166 F.2d 509 (C,C.A, 5th 1948, rev, on ether grndr. 334
      %F 169, 69 S.Ct, 432); Guinness v, King CountyP 202 P.2d 737
      (iash; Sup. 1949).

    4 2 Cooley, Taxation (4th Ed,) p* 975, fi 451; Annotatia      n, &ID .,.
      A, L,.R. 7078 41 Am. Jur, $68, Taxation, 8 453,
                                                                     \

Ifon. James C, Martin, Page 8 (V-1064)



      the facts presented tbe S.S. ELaEabeth Lykes is not sub-
      ject to ad valoaem taxation in Texan. Aysr and Lord
      Tie Co. v. Kentucky, 202.U,& 409 IBOb); Southern Pa-
      cific Co, v. Kentucky 222 U,S, 63 1911);
      veeton v. J. M. Guffe; Petroleum Co., II
      frex. Civ. App, 1908, oreor ref.).

                                             Your*   very   truly,


                                              PRKX     DA&mEL
                                             &bmey      clena~rrat


APPROVED:

w. v. Ge@mrt
Taxation Divtefoa

Joe R. Greenhill
First AssiaWnt

prtce Llrti*t
Attor my Ckiaeral

FL/WiWb